DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed November 16, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 103 rejections of claims 1-15 have been withdrawn. 

Allowable Subject Matter
3.	Claims 1 to 15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Horne et al. (U.S. Pat. No. 9,664,589; hereinafter “Horne”) fails to anticipate or render obvious a sensing device for monitoring a pipe system, the sensing device comprising: the at least one sensor including a transducer configured such that an audio signal emanating in the piping section induces the transducer to produce a voltage signal indicative of the audio signal powered only by the audio signal while the processor is operating the sensing device in the stand-by mode, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 9 is allowed because the closest prior art, Horne (U.S. Pat. No. 9,664,589) fails to anticipate or render obvious a system for monitoring a pipe system, comprising: the at least one sensor including a transducer configured such that an audio signal emanating in the piping section induces the 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
6.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Richarz et al. (US Pat. Pub. 2013/0145826) discloses a Leak Detector and Sensor.
B.	Lowitz et al. (US Pat. No. 11,105,705) discloses Non-Invasive, Independently Powered Leak Detector and Valve Shut-off Apparatus.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        12/22/2021